Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 1 of 9
Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 2 of 9
Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 3 of 9
Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 4 of 9
Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 5 of 9
Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 6 of 9
Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 7 of 9
Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 8 of 9
Case 21-11421-amc   Doc 1   Filed 05/19/21 Entered 05/19/21 11:53:15   Desc Main
                            Document      Page 9 of 9
